Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1, 5-6, 8-10, 13-14, 18-20, 24-26, 29-30, 32, 37-39 and 48 are pending. Claim 48 has been added. Claim 32 has been amended. Claims 19, 32, 37 and 48 are being examined in this application. In the response to the restriction requirement, Applicants elected Group II, SEQ ID NO: 2, a peptide not linked, and tissue scaffold. Claims 1, 5-6, 8-10, 13-14, 18, 20, 24-26, 29-30 and 38-39 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ng et al. (Advanced Drug Delivery Reviews 78 (2014) 46–62) in view of Hirt et al. (Antimicrob Agents Chemother. 2013 Oct;57(10):4903-10).
Ng et al. teach that “[m]any medical devices such as contact lenses, intervascular catheters and prosthetic implants utilize hydrogel materials that succumb to microbial attachment or biofilm formation. Therefore, the encapsulation of antimicrobial macromolecules in the functional hydrogel may serve to mitigate biofilm formation” (page 55, left column, 1st para).
Ng et al. further teach that “[t]he incorporation of several antimicrobial peptides into poly(2-hydroxyethyl methacrylate) hydrogels was compared with vancomycin-loaded hydrogel. The cationic antimicrobial peptides in the anionic hydrogels showed controlled and sustained release of the antimicrobial agent, whereas vancomycin was released much faster from the hydrogel. The electrostatic interactions associated with the peptide and the hydrogel are believed to be responsible for the controlled release of the drug cargo. The ability of the microbes to adhere to the biofilms was found to be highly dependent on the drug release rate as well as the inherent MICs of the antimicrobial agent in question. The antimicrobial peptide-loaded hydrogels were found to be extremely effective against biofilm adhesion relative to vancomycin, likely due to the physical mode of action involving membrane disruption. Clearly, this report shows that antimicrobial peptides can function as potent weapons against biomaterial/device-associated infections” (para bridging pages 55-56).
Ng et al. do not teach the hydrogel comprises SEQ ID NO: 2.
Hirt et al. teach that “[G]L13K is effective against monospecies, static biofilms of the important opportunistic pathogen Pseudomonas aeruginosa. GL13K was able to significantly reduce the numbers of cells in biofilms grown under aerobic or anaerobic conditions. Combination of GL13K with the aminoglycoside tobramycin increased the likelihood that a biofilm was eradicated under continuous treatment. Our results demonstrate the potential of the PSP-derived peptide GL13K for
the treatment of bacterial biofilms (page 4903, right column, 2nd para).
Hirt et al. further teach that an all-D-amino-acid version of GL13K (i.e. D-GL13K, (which corresponds to instantly claimed SEQ ID NO: 2) was not susceptible to degradation and remained active in both sterile filtered and heat-inactivated P. aeruginosa culture supernatant (page 4906, right column, 1st para).
Hirt et al. also teach that “[A]s expected from our experiments monitoring bioluminescence in biofilms, GL13K (32g/ml, 22.4M) did not eradicate biofilms, whereas the D-GL13K peptide was able to eradicate biofilms on 15.6% of treated pegs (page 4907, left column, 2nd para).
It would have been obvious to one of ordinary skill in the art to use the D-GL13K peptide of Hirt et al. in the hydrogel of Ng et al. because Hirt et al. teach hydrogels comprising antimicrobial peptides against biofilm adhesion, and Ng et al. teach that the D-GL13K peptide is not susceptible to degradation and is able to eradicate biofilms.
The skilled artisan would have reasonably expected a slow release of the D-GL13K peptide from the hydrogel and thus providing protection against biofilm for longer periods of time.

Response to Arguments
Applicant’s arguments filed on 9/13/2022 have been fully considered but they are not persuasive.
Applicant argues that Ng does not teach or suggest generating a hydrogel out of the peptides themselves in the absence of a second substance.
Applicant also argues that Hirt does not teach or suggest incorporating D-GL13K into a hydrogel.
Applicant further argues that “[W]hile it is known to those skilled in the art that cationic peptides may form hydrogels under certain circumstances, those skilled in the art would not know which peptides will form a hydrogel a priori. As an example, the randomized peptide LGL13K-R1 exhibits the same molecular weight, amino acid composition and net charge as the peptide LDGL13K. However, only the LGL13K (and DGL13K) can form hydrogels (Ye et al. Nanoscale, 2019, 11, 266-275, of record). Similarly, the peptide DGL13R, which contains Arg residues in place of the four Lys residues in DGL13K, exhibits the same charge, pI and non-cationic sequence as DGL13K and Serial No. : 17/098,629Attorney's Docket No.: 09531.498US1Page: 8 of 10both peptides exhibit antimicrobial activity. Unlike DGL13K, however, DGL13R does not form hydrogels (see, Figs. 2 and 9)”. 
Applicant’s arguments are not persuasive because instant claim 19 does NOT require the peptide to form a hydrogel.
Claim 19 recites “a hydrogel comprising”. The open language “comprising” allows for other components, such as the hydrogel of Ng et al.
In the instant case, as discussed above, the skilled artisan reading the references cited would have been motivated, with a reasonable expectation of success, to use the D-GL13K peptide of Hirt et al. in the hydrogel of Ng et al. because Hirt et al. teach hydrogels comprising antimicrobial peptides against biofilm adhesion, and Ng et al. teach that the D-GL13K peptide is not susceptible to degradation and is able to eradicate biofilms.
For the reasons stated above the rejection is maintained.

This rejection has been modified.
Claims 19 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (Advanced Drug Delivery Reviews 78 (2014) 46–62) in view of Hirt et al. (Antimicrob Agents Chemother. 2013 Oct;57(10):4903-10) as applied to claim 19 above, and further in view of Do et al. (J. Phys. Chem. B 2013, 117, 10759−10768) and Hu et al. (Chem. Soc. Rev., 2018, 47, 6917).
The teachings of Ng et al. and Hirt et al. with respect to claim 19 have been discussed above.
Hirt et al. further teach that GL13K has an overall positive charge of +5 (page 4903, left column, last para).
Ng et al. and Hirt et al. do not teach that the hydrogel consists of D-GL13K.
Do et al. teach the effects of pH and charge state of peptide assembly (title; abstract).
Do et al. also teach that “[t]he self-assembly of biomolecules into ordered nanostructures was intensively studied both for biomedical applications (e.g., drug development for the treatment of amyloidoses such as Alzheimer’s disease and type II diabetes) and bioengineering applications (e.g., tissue engineering and construction of materials with novel biofunctionalities) (page 10759, left column, 1st para).
Do et al. further teach that deprotonation (at pH 9 or 11) has been shown to drive extensive fibril formation in the YVIFL model system (abstract; Figs. 1-2; page 10762, right column, 2nd-3rd paras, left column, 1st-3rd paras).
Hu et al. teach that “[I]n addition to the direct formation of supramolecular structures using inherently antimicrobial gelators, there is another approach to utilizing these hydrogels as molecular composites in the delivery of encapsulated antimicrobial agents. This technique enables researchers to direct antimicrobial activity through both the polymeric carrier and the encapsulated agents if desired (page 6923, left column, 3rd para).
Hu et al. also teach that “[S]ustainable antibiofouling properties of medical devices are critical, especially for debridement and re-epithelization of wounds. Surface modification to enable the killing of bacteria upon contact is an effective method to prevent bacterial growth and even eradicate formed biofilms. Switchable capabilities can be conferred on the device surface to release bacteria after killing, maintaining the cleanliness of the surface and extending the lifetime of the device. To achieve this, temperature-responsive polymer-based coatings have been developed; their stimuli-responsiveness enables switching from a cell-repellent surface to a cell-adherent one. Specifically, a smart coating capable of reversibly switching between bacteria-repellent and bactericidal functions has been prepared via modification of the composition of a thermo-responsive oligo(ethylene glycol)methacrylate-based copolymer. This coating contains antimicrobial peptides and can kill bacteria at room temperature. When the temperature increases to physiological conditions, the surface becomes hydrophobic through the collapse of the polymer chains and buries the antimicrobial peptides beneath it, reducing the peptide-induced risk of hemolytic activity while preserving the antifouling properties of the coating. A variety of loaded agents have also been incorporated into this polymer-based coating by a layer-by-layer technique, realizing bacteria-triggered release of antimicrobial agents. The smart coatings are self-defensive because they can only release their antimicrobial payloads to kill bacteria when and where the bacteria approach the surface; the correlated triggers are either bacteria-induced pH variations or enzymes secreted by formed biofilms” (page 6927, left column, 3rd para).
It would have been obvious to one of ordinary skill in the art to deprotonate the positively charged D-GL13K peptide so to self-assemble into an ordered nanostructure (i.e. a hydrogel) useful for tissue engineering because Do et al. teach that the self-assembly of biomolecules (i.e. peptides) into ordered nanostructures is useful in bioengineering applications such as tissue engineering, and further teach that deprotonation of positively charged peptides (such as the D-GL13K peptide) has been shown to drive extensive fibril formation (i.e. a nanofibrillar network).

Response to Arguments
Applicant’s arguments filed on 9/13/2022 have been fully considered but they are not persuasive.
Applicant argues that “[W]hile it is known to those skilled in the art that cationic peptides may form hydrogels under certain circumstances, those skilled in the art would not know which peptides will form a hydrogel a priori. As an example, the randomized peptide LGL13K-R1 exhibits the same molecular weight, amino acid composition and net charge as the peptide LDGL13K. However, only the LGL13K (and DGL13K) can form hydrogels (Ye et al. Nanoscale, 2019, 11, 266-275, of record). Similarly, the peptide DGL13R, which contains Arg residues in place of the four Lys residues in DGL13K, exhibits the same charge, pI and non-cationic sequence as DGL13K and Serial No. : 17/098,629Attorney's Docket No.: 09531.498US1Page: 8 of 10both peptides exhibit antimicrobial activity. Unlike DGL13K, however, DGL13R does not form hydrogels (see, Figs. 2 and 9). 
Applicant’s arguments are not persuasive.
The MPEP 2143 states that examples of rationales that may support a conclusion of obviousness include “obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In the instant case, the skilled artisan would have been motivated to test whether the D-GL13K peptide self assembles to form a hydrogel, which could be useful in bioengineering applications such as tissue engineering (taught by Do et al.).
Furthermore, the skilled artisan would have had a reasonable expectation of success because Do et al. teach that deprotonation of positively charged peptides (such as the D-GL13K peptide) has been shown to drive extensive fibril formation (i.e. a nanofibrillar network).

This is a new rejection.
Claims 19, 32, 37 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (Advanced Drug Delivery Reviews 78 (2014) 46–62) in view of Hirt et al. (Antimicrob Agents Chemother. 2013 Oct;57(10):4903-10), Do et al. (J. Phys. Chem. B 2013, 117, 10759−10768) and Hu et al. (Chem. Soc. Rev., 2018, 47, 6917) as applied to claims 19 and 48 above, and further in view of Willoughby et al. (Surv. Ophthalmol. 47 (2) March–April 2002).
The teachings of Ng et al., Hirt et al., Do et al. and Hu et al. with respect to claims 19 and 48 have been discussed above.
Ng et al., Hirt et al., Do et al. and Hu et al. do not teach the polymer is collagen.
Willoughby et al. teach that “[A] variety of investigations have demonstrated that corneal collagen shields are comparable or superior to topical drops, subconjunctival injections, and hydrogel contact lenses for drug delivery (page 175, right column, last para).
Willoughby et al. also teach that “[T]he enhanced drug delivery by collagen shield is reflected in studies of experimental rabbit Staphylococcal and Pseudomonas keratitis that demonstrate enhanced bacterial eradication (page 176, left column, 3rd para). 
Willoughby et al. further teach that “[C]orneal drug levels with collagen shields are equivalent or superior to intensive topical treatment, therapeutic contact lenses, and subconjunctival injections, with adjunctive and less frequent topical treatment further enhancing drug delivery (page 178, right column, 3rd para).
It would have been obvious to one of ordinary skill in the art to substitute the poly(2-hydroxyethyl methacrylate) of Ng et al. with collagen in the preparation of a collagen shield because Willoughby et al. teach that corneal drug levels with collagen shields are equivalent or superior to therapeutic contact lenses.
Alternatively, the MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case, it would have been obvious to substitute the poly(2-hydroxyethyl methacrylate) of Ng et al. with collagen because both poly(2-hydroxyethyl methacrylate) and collagen are used to deliver antimicrobial agents (such as the D-GL13K peptide) to the eye.
Furthermore, it would have been obvious to one of ordinary skill in the art to make a tissue scaffold comprising the nanofibrillar network because Hu et al. teach surface modification of medical devices for re-epithelization of wounds (i.e. tissue scaffolds) comprising temperature-responsive polymer-based coatings which enable switching from a cell-repellent surface to a cell-adherent one. 
The skilled artisan would have reasonably expected the tissue scaffold to allow cells to adhere (thereby healing the wound) while at the same time releasing the antimicrobial agent (i.e. D-GL13K) upon contact with bacteria.
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658